Title: From James Madison to Isaac Hite, 6 December 1802
From: Madison, James
To: Hite, Isaac


Dear Sir
Washington Decr. 6. 1802
Since my last I have recd. yours communicating the sentiments of my mother & yourself on the proposition towards a compromise in the family. I have written to my brother in consequence, recommending a speedy execution of it. My intentions towards Nelly are known to you. Those of others except yourself, are not particularly known to me. I think it best that the other object should be secured as soon as possible, among other reasons, because it will increase the proportion put into my hands of giving effect to that part of the Memorandum. Has nothing been yet done with Mr. Potter? Your account of my sisters health is very afflicting. I pray that I may soon be relieved by a more favorable one. We hear nothing from Tripoli. Morocco seems to be returning to a right temper. The affair at N. Orleans I hope will be corrected before much injury ensues. It is now certain that the Decree issued from the Intendant with orders from Spain, & in opposition to the sentiments of all the other local Authorities. Accept from my wife & myself the sincerest affection for my sister & yourself
 

   
   RC (InHi). Unsigned. Addressed and franked by JM.



   
   The extant letter from JM to Hite previous to this one is dated 24 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:267–68).



   
   Letter not found.



   
   Letter not found.



   
   For the estate of James Madison, Sr., and the property he wished to bequeath to Nelly Conway Madison, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:197 n. 2.



   
   Ebenezer Potter had apparently considered buying the Madison County mill, which was entangled in the settlement of the estate of JM’s father, but he eventually declined (Potter to JM, 23 June 1803 [DLC]; see also PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:125–26 n. 1).



   
   JM’s sister Nelly Conway Madison Hite died on 24 Dec. 1802 (WMQWilliam and Mary Quarterly., 2d ser., 5 [1925]:274).



   
   JM no doubt meant to write “without” (see JM to Robert R. Livingston, 17 Dec. 1802).


